NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 17, 2021 *
                               Decided August 24, 2021

                                        Before

                        MICHAEL S. KANNE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge



No. 20-3226

JUSTIN K. LYNCH,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Illinois.

      v.                                          No. 20-CV-21-SPM

ARCHER-DANIELS-MIDLAND                            Stephen P. McGlynn,
COMPANY,                                          Judge.
    Defendant-Appellee.

                                      ORDER

       Justin Lynch sued his former employer, Archer-Daniels-Midland Company, over
events that led to the end of his employment. After allowing two amendments to
Lynch’s complaint, the district court granted the company’s motion to dismiss. Lynch




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3226                                                                          Page 2

now appeals. Because he presents no cogent argument that his operative complaint
stated a claim, we dismiss the appeal.

       In January 2020, Lynch, who had been employed by a subsidiary of
Archer-Daniels-Midland as a crew member on a river vessel, sued the company for
“harassment, intimidation, and abuse.” Lynch alleged that for two years, his crewmates
harassed him by keeping him awake with loud noises and releasing an odorless,
“inhalable substance that will make your buttocks burn after you get away from it.”
Although Lynch reported these incidents to a superior, the company did not stop the
alleged harassment; instead, Lynch was told to fill out an injury report and get medical
authorization to return to work. The company then continued to violate his rights,
Lynch said, by requiring him to get a psychiatric evaluation against his will before he
could be cleared for work. Lynch refused to do so and was fired.

       The district court twice dismissed the complaint without prejudice and invited
Lynch to amend his complaint. After Lynch’s third attempt to plead a cognizable claim,
Archer-Daniels-Midland moved to dismiss the complaint under Rule 12(b)(6) of the
Federal Rules of Civil Procedure. The court granted the motion, concluding that Lynch
had failed to state a plausible claim under the Second or Eighth Amendment (the
theories he had invoked) and, to the extent he was attempting to bring a claim based on
a hostile work environment, he failed to allege harassment based on a protected status.

        Although, on appeal, Lynch does not raise any specific challenges, we note that
we see no obvious problem with these rulings. No matter what constitutional right
Lynch seeks to vindicate, 42 U.S.C. § 1983 does not allow a constitutional claim against
a private entity engaging in private conduct. See London v. RBS Citizens, N.A., 600 F.3d
742, 746 (7th Cir. 2010) (explaining “merely private conduct, no matter how
discriminatory or wrongful” cannot form the basis of a § 1983 claim against a non-
governmental actor) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)).
And Lynch’s complaint is devoid of allegations suggesting that some protected status
caused the workplace mistreatment he alleges, or that his employer could be liable for
it. See Hackett v. City of South Bend, 956 F.3d 504, 509 (7th Cir. 2020).

        We take no more than this passing glance at the merits because, as
Archer-Daniels-Midland contends, Lynch’s brief does not comply with Rule 28(a) of the
Federal Rules of Appellate Procedure. We liberally construe pro se filings, Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but we must be able to ascertain a party’s
argument and the basis for it. Klein v. O’Brien, 884 F.3d 754, 757 (7th Cir. 2018). Even pro
se litigants must comply with Rule 28(a)(8), which requires an appellant’s brief to
No. 20-3226                                                                          Page 3

include his “contentions and the reasons for them,” with relevant citations. Here,
Lynch’s sparse submission, consisting of one page of narrative and excerpts from his
operative complaint, does not engage with the court’s reasons for dismissal or explain
what claim(s) his second amended complaint presented. Lynch merely asserts that the
court “made an error in handling my case by not judging it on constitutional fact,” and
then lists several case citations, all inapt. From this, we discern no basis for disturbing
the judgment of dismissal, and we “cannot fill the void by crafting arguments and
performing the necessary legal research.” Anderson, 241 F.3d at 545; see also Jeffers v.
Comm’r, 992 F.3d 649, 653 (7th Cir. 2021).

                                                                               DISMISSED